Citation Nr: 1513968	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 22, 1952 to July 1, 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On his October 2011 substantive appeal, VA Form 9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a February 2015 letter, the Veteran wrote that he was unable to attend his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2014).

The Board notes that when the Veteran filed his claim in January 2010, he listed anxiety disorder and tremors as two separate issues.  On the September 2010 VCAA notice, anxiety and tremors were listed separately.  However, on the December 2010 rating decision, the Veteran was denied service connection for anxiety with tremors, listed as one issue.  Subsequently, on the September 2011 statement of the case, anxiety disorder and tremors were separated again and listed as two different issues.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In an undated letter, the Veteran wrote that he was notified in a January 2010 letter that a July 12, 1973 fire damaged his military records and the AOJ was unable to locate his hospital clinical records from May 1952 to July 1952.  Additionally, in the December 2010 rating decision denying service connection for anxiety with tremors, the AOJ noted that "[t]here was a home situation, difficulty sleeping, and preoccupation with marital problems.  [The Veteran] was noted as having a great deal of difficulty making the adjustment to military life with crying spells and fainting spells when exposed to minor stress.  He reported always being weak and sickly and that his nervous trouble interfered with school and work adjustment."  The AOJ also noted that the Veteran's motivation for service was poor and that the impression was "passive dependency reaction, chronic moderate, manifested by immaturity, excessive dependence on adults for emotional support, anxiety, and somatic symptomatology when exposed to slight stress.  It was further documented that this nervous condition "undoubtedly existed prior to enlistment into the Air Force."  The Board notes that none of these documents, to include the letter that the Veteran received in January 2010 informing him about the fire that destroyed his medical records, the documents that described the Veteran's anxiety disorder, or the medical evaluation board decision that determined that his anxiety disorder existed prior to service, are in the Veteran's electronic claims folder.  On remand, these documents must be obtained and associated with the electronic claims folder.

Additionally, the Veteran contends that his anxiety and tremors were incurred during active service and did not exist prior to active service.  A December 2010 rating decision denied service connection because the AOJ determined that the Veteran's condition existed prior to service.  The Board notes that on the Veteran's May 22, 1952 Report of Medical Examination and Report of Medical History, no anxiety disorder or tremors of any kind were noted.  A VA examination is necessary to determine if the Veteran's anxiety and tremors existed prior to service.




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his anxiety and tremors.  The AOJ is requested to specifically obtain:

a. The January 2010 letter informing the Veteran that his medical records were destroyed in a 1973 fire;

b. The evaluation of the Veteran during active service that noted there was a home situation, difficulty sleeping, and preoccupation with marital problems.  That he was noted as having a great deal of difficulty making the adjustment to military life with crying and fainting spells when exposed to minor stress.  That the Veteran reported always being weak, sickly, and that his nervous trouble interfered with school and work adjustment;

c. The Medical Evaluation Board decision that determined that the Veteran's condition "undoubtedly existed prior to enlistment into the Air Force."  

All requests for records and responses must be associated with the claims folder.  

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed anxiety disorder.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any diagnosed anxiety disorder existed prior to the Veteran's entrance into active service?  

The examiner is requested to reconcile any opinion with the Veteran's May 22, 1952 Report of Medical Examination and Report of Medical History that noted no anxiety disorder.

b. If any diagnosed anxiety disorder pre-existed active service, please further opine whether it is clear and unmistakable (obvious, manifest. and undebatable) that any pre-existing anxiety disorder was NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.

c. If the diagnosed anxiety disorder did not clearly and unmistakably (obvious, manifest, and undebatable) pre-exist service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or is otherwise related to the Veteran's active service?

3. Schedule the Veteran for an examination to determine the etiology of any diagnosed tremor condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to address the following questions:

a. Are the Veteran's tremors a manifestation of his anxiety disorder or are they a separate condition?

b. If the Veteran's tremors are not a manifestation of his anxiety disorder, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tremors are etiologically related to active service?

c. If not, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tremors are caused by, or chronically worsened by his anxiety disorder?

4. A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied in any respect, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




